Citation Nr: 0718871	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared before the undersigned Veterans Law 
Judge in April 2007 and delivered sworn testimony via video 
conference hearing in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran is service-connected for amputation, fifth 
toe, right foot, with removal of head and distal two thirds 
of fifth metatarsal bone, rated as 20 percent disabling; 
amputation, fifth toe, left foot, with removal of head and 
distal two thirds of fifth metatarsal bone, rated as 20 
percent disabling; hammer toe deformity, second, third, and 
fourth toes, right foot, rated as 10 percent disabling; 
hammer toe deformity, second, third, and fourth toes, left 
foot, rated as 10 percent disabling; chronic sub-
metatarsophalangeal callous lesions, left foot, rated as 10 
percent disabling; and chronic sub-metatarsophalangeal 
callous lesions, right foot, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and hearing loss, 
rated as noncompensable; the veteran's combined disability 
rating is 70 percent from March 2005.

2.  The veteran is not precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2004, January 2006, and 
September 2006, the veteran was informed of the evidence 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided to 
the appellant prior to the initial adjudication.  Pelegrini.

By correspondence dated in September 2006 the veteran was 
given notice in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private and VA medical 
records, and reports of VA examinations are associated with 
the claims file.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Analysis

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in December 2003, the 
veteran indicated that he had last worked full time in June 
2002.  From 1976 to June 2002 the veteran had worked as a 
truck driver.  He reported that he had completed high school 
and had not received additional education.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for amputation, fifth toe, right foot, with 
removal of head and distal two thirds of fifth metatarsal 
bone, rated as 20 percent disabling; amputation, fifth toe, 
left foot, with removal of head and distal two thirds of 
fifth metatarsal bone, rated as 20 percent disabling; hammer 
toe deformity, second, third, and fourth toes, right foot, 
rated as 10 percent disabling; hammer toe deformity, second, 
third, and fourth toes, left foot, rated as 10 percent 
disabling; chronic sub-metatarsophalangeal callous lesions, 
left foot, rated as 10 percent disabling; and chronic sub-
metatarsophalangeal callous lesions, right foot, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and hearing loss, rated as noncompensable.  The veteran has 
met the thresholds set forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In his December 2003 claim, the veteran indicated that his 
service-connected disabilities precluded him from standing on 
his feet for prolonged periods of time.  He further remarked 
that he was unable to operate a truck due to an inability to 
operate the brake and clutch due to his disability of the 
feet.

A June 2005 VA podiatry medical record noted that the veteran 
requested new orthotics.  Examination revealed that 
orthopedic muscle strength was adequate, and the ankle had 
adequate range of motion with no pain at the end of range of 
motion.  It was noted that the veteran's orthotics were well 
balanced but worn out.

At an October 2005 VA examination, the veteran indicated that 
he had worked as a truck driver until June 2002 when he had 
taken early retirement due to, according to the veteran, 
increased disability of his feet.  Examination revealed 
findings including callous formation on the ball of the left 
foot, and, bilateral decreased range of motion of the 
metatarsophalangeal joints.  Following physical examination 
of the veteran's lower extremities, the examiner commented as 
follows:

It is of the examiner's opinion that the 
[veteran's] current service-connected 
conditions of the feet do not prevent the 
[veteran] from doing his former 
employment as a truck driver.  The 
[veteran] would be limited from 
employment, requiring prolonged walking 
or standing, however, he would not be 
prevented from sedentary labor nor does 
he appear to be prevented from driving.

In a January 2006 letter, the veteran's private podiatrist 
noted that the veteran complained of difficulty ambulating 
without shoe gear and while walking on hard surfaces while 
barefoot.  The test results portion of the letter included, 
in pertinent part, the following:

EMG/NCV result revealed absence of 
bilateral tibial and right peroneal NCVs 
with amplitude reduction, absent 
bilateral and medial plantar mix 
responses and right sural sensory 
response.  Testing is consistent with 
generalized axonal and demyelinating 
peripheral neuropathy.

The impression included posterior tibial tendon dysfunction, 
left greater than right; hammertoe deformities, 2 through 4, 
bilaterally; hallux abductus valgus deformity bilaterally; 
calcaneal valgus bilaterally, left greater than right; 
equinus bilaterally; and generalized axonal and demyelinating 
peripheral neuropathy.  

A September 2006 VA occupational therapy note indicated that 
the veteran complained of difficulty and increased pain while 
driving; the main complaints appeared to focus on the upper 
extremities.

At his April 2007 Board hearing, the veteran testified that 
he was unable to sit for long periods of time because of leg 
cramps.  The veteran indicated that his disability of the 
feet prevented him from adequately operating a clutch and 
brake as well as getting in and out of a truck cab.

The Board observes that the veteran's main contention in this 
case essentially centers around his assertion that his 
disability of the feet renders him unable to perform the 
duties of a truck driver (in essence, the inability to 
operate the clutch).  While the veteran's service-connected 
disability of the feet clearly impacts his employment, the 
Board observes that the medical evidence of record reflects 
that the veteran suffers from significant nonservice-
connected disability impacting the feet, in this case, 
peripheral neuropathy.  The veteran is not service-connected 
for neurologic disability of the lower extremities, and no 
health professional has linked neurologic disability to his 
service-connected conditions.  In this regard, the Board has 
reviewed the veteran's service medical records and can find 
no evidence of any clinical findings suggesting neurologic 
impairment of his service-connected lower extremity 
disabilities.

The most probative evidence of record, however, is the 
opinion from the October 2005 VA examiner who, subsequent to 
a review of the claims file and examination of the veteran, 
essentially stated that the veteran's service-connected 
conditions of the feet did not prevent him from working as a 
truck driver.   While the veteran disputes the October 2005 
VA physician's finding concerning his employability as a 
truck driver, there is no evidence that the veteran possesses 
a recognized degree of medical knowledge to contradict the 
judgment of a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, no competent medical 
professional has opined that the veteran is unemployable due 
to his service-connected disabilities.

In conclusion, the competent evidence does not demonstrate 
that the veteran is precluded from substantially gainful 
employment as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


